       Case 4:19-cv-00300-RH-MJF Document 146 Filed 09/16/19 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

                     Plaintiffs,

              v.
                                             Consolidated Case No. 4:19-cv-300-
RON DESANTIS, in his official                RH/MJF
capacity as Governor of the State
of Florida, et al.,

                     Defendants.

                           PLAINTIFFS’ WITNESS LIST

       All Plaintiffs in this consolidated action hereby provide the following list of

 witnesses that Plaintiffs intend to or may call via live testimony at the preliminary

 injunction hearing scheduled to begin at 9:00 a.m. on October 7, 2019:

        I.    Fact Witnesses: Will Call

                   Witness                                  Testimony
  Mark Earley                               Florida voter registration process and
  Defendant                                 voter eligibility determination
  Supervisor of Elections for Leon
  County
  Carey Haughwout                           Florida criminal records and records on
  Palm Beach County Public Defender         legal financial obligations

        II.   Fact Witnesses: May Call

                   Witness                               Testimony
  Betty Riddle                              Impact of SB7066
  Plaintiff
      Case 4:19-cv-00300-RH-MJF Document 146 Filed 09/16/19 Page 2 of 5




 Clifford Tyson                            Impact of SB7066
 Plaintiff
 Diane Sherrill                            Impact of SB7066
 Plaintiff
 Emory Marquis “Marq” Mitchell             Impact of SB7066
 Plaintiff
 Lee Hoffman                               Impact of SB7066
 Plaintiff
 Raquel Wright                             Impact of SB7066
 Plaintiff
 Rosemary McCoy                            Impact of SB7066
 Plaintiff
 Sheila Singleton                          Impact of SB7066
 Plaintiff
 Carolyn Timmann                           Florida criminal records and records on
 Clerk of the Circuit Court &              legal financial obligations
 Comptroller Martin County
 Gwen Marshall                             Florida criminal records and records on
 Clerk of the Circuit Court &              legal financial obligations
 Comptroller for Leon County

      III.   Expert Witnesses: Will Call

                 Witness                              Subject Matter
 Daniel A. Smith                           Impact of SB7066
 Professor and Chair,
 Department of Political Science
 University of Florida

      IV.    Additional Designations

      Plaintiffs reserve the right to supplement or amend this list based on

Defendants’ witness list for the preliminary injunction hearing. Plaintiffs also

reserve the right to call, live or via deposition, any witnessed called by Defendants

for the preliminary injunction hearing.
     Case 4:19-cv-00300-RH-MJF Document 146 Filed 09/16/19 Page 3 of 5




      Dated: September 16, 2019

Respectfully submitted,

/s/ Leah C. Aden                        Julie A. Ebenstein
Leah C. Aden*                           Fla. Bar No. 91033
John S. Cusick*                         R. Orion Danjuma*
NAACP Legal Defense &                   Jonathan S. Topaz*
    Educational Fund, Inc.              Dale E. Ho**
40 Rector Street, 5th Floor             American Civil Liberties Union
New York, NY 10006                         Foundation, Inc.
(212) 965-2200                          125 Broad Street, 18th Floor
laden@naacpldf.org                      New York, NY 10004
jcusick@naacpldf.org                    Tel: (212) 284-7332
                                        Fax: (212) 549-2654
Wendy Weiser                            jebenstein@aclu.org
Myrna Pérez                             odanjuma@aclu.org
Sean Morales-Doyle*                     jtopaz@aclu.org
Eliza Sweren-Becker*
Brennan Center for Justice at NYU       Daniel Tilley
   School of Law                        Fla. Bar No. 102882
120 Broadway, Suite 1750                Anton Marino**
New York, NY 10271                      American Civil Liberties Union of
(646) 292-8310                             Florida
wendy.weiser@nyu.edu                    4343 West Flagler St., Suite 400
myrna.perez@nyu.edu                     Miami, FL 33134
sean.morales-doyle@nyu.edu              Tel: (786) 363-2714
eliza.sweren-becker@nyu.edu             dtilley@aclufl.org
                                        amarino@aclufl.org

                                        Jimmy Midyette
                                        Fla. Bar No. 0495859
                                        American Civil Liberties Union
                                           Foundation of Florida
                                        118 W. Adams Street, Suite 510
                                        Jacksonville, FL 32202
                                        Tel: 904-353-8097
                                        jmidyette@aclufl.org

                                        Counsel for Gruver Plaintiffs
     Case 4:19-cv-00300-RH-MJF Document 146 Filed 09/16/19 Page 4 of 5




/s/ Nancy G. Abudu                         /s/ Danielle M. Lang
Nancy G. Abudu (Fla. Bar No.               Daniel M. Lang*
111881)                                    Mark P. Gaber*
Caren E. Short*                            Molly E. Danahy*
Southern Poverty Law Center                Jonathan M. Diaz*
P.O. Box 1287                              Blair Bowie*
Decatur, Ga 30031-1287                     Campaign Legal Center
Tel: 404-521-6700                          1101 14th Street, Ste. 400
Fax: 404-221-5857                          Washington, DC 20005
nancy.abudu@Splcenter.org                  (202) 736-2200
caren.short@Splcenter.org                  dlang@campaignlegal.org
                                           mgaber@campaignlegal.org
Counsel for Plaintiffs Rosemary            mdanahy@campaignlegal.org
Osborne McCoy & Sheila Singleton           jdiaz@campaignlegal.org
                                           bbowie@campaignlegal.org
/s/ Michael A. Steinberg
Michael A. Steinberg                       Chad W. Dunn (Fla. Bar No. 119137)
Fla. Bar No. 340065                        Brazil & Dunn 1200 Brickell Ave,
4925 Independence Pkwy, Suite 195          Ste. 1950
Tampa, Fl 33634                            Miami, FL 33131
Tel: (813) 221-1300                        (305) 783-2190
frosty28@aol.com                           chad@brazilanddunn.com

Counsel for Plaintiffs Kelvin Leon         Counsel for Raysor Plaintiffs
Jones & Luis A. Mendez


                            * Admitted Pro Hac Vice
                    ** Pro Hac Vice applications forthcoming
      Case 4:19-cv-00300-RH-MJF Document 146 Filed 09/16/19 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 16, 2019, I served a true and correct copy

of the foregoing document via electronic notice by the CM/ECF system on all

counsel or parties of record.

                                            /s/ Leah C. Aden
                                            Leah C. Aden

                                            Counsel for Gruver Plaintiffs
